—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered May 9, 2001, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 3V2 years, unanimously affirmed.
Defendant’s waiver of his right to appeal forecloses our interest of justice review of his sentencing claims (People v Seaberg, 74 NY2d 1, 9-10 [1989]). In any event, were we to find that review was not foreclosed, we would find that the court properly denied youthful offender treatment. Since defendant was convicted of an armed felony under Penal Law § 160.10 (2) (b), he is not eligible for such treatment because he has not shown mitigating circumstances which bear directly upon the manner in which the crime was committed, as required by CPL 720.10 (2) (a) (ii) and (3). Moreover, even if defendant were eligible, denial of youthful offender treatment would be appropriate in light of the violent nature of the crime. Concur — Nardelli, J.P., Mazzarelli, Saxe, Rosenberger and Friedman, JJ.